Exhibit 10(a)

AMENDMENT DATED MAY 11, 2001 TO THE
1997 TRW LONG-TERM INCENTIVE PLAN

      TRW Inc., by action of the Compensation Committee of its Board of
Directors, hereby adopts this Amendment dated May 11, 2001 to the 1997 TRW
Long-Term Incentive Plan (the “Plan”).

I.

      Effective as of the close of business on May 11, 2001, Section 2(e) of the
Plan is amended to read in its entirety as follows:



  (e) Fair Market Value. For any particular date, the average of the high and
low sales prices of a Share on such date on the New York Stock Exchange
Composite Transactions Listing as reported by the New York Stock Exchange or
such other source as may be approved by resolution of the Committee (or if there
are no sales on such date, then the closing sale price on such Listing on the
nearest date before such date).

